
	

113 HR 483 IH: Farmers Against Crippling Taxes Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 483
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Hudson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers Against Crippling Taxes
			 Act.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
